422 So.2d 356 (1982)
Romualdas J. JABLONSKIS, Appellant,
v.
STATE of Florida, Appellee.
No. 82-1097.
District Court of Appeal of Florida, Fifth District.
November 24, 1982.
*357 Romualdas J. Jablonskis, pro se.
No appearance for appellee.
COWART, Judge.
Without conducting an evidentiary hearing and without attaching any portion of the case file or record, the sentencing court denied appellant's motion for jail time credit under section 921.161, Florida Statutes (1981).[1] The motion refers to sentences on three different charges and to pre-sentence incarceration in jail in Illinois as well as in Orange County, Florida. It may be that appellant is erroneously claiming credit for the same jail time against two or more sentences. See Lund v. State, 396 So.2d 255 (Fla. 3d DCA 1981); Lawrence v. State, 306 So.2d 561 (Fla. 4th DCA 1975); Miller v. State, 297 So.2d 36 (Fla. 1st DCA 1974). The motion claims entitlement to 109 days of pre-sentence jail time, but the motion does not clearly allege facts as to exactly when, where and for what periods of time appellant was incarcerated on what charges prior to which sentence. Nor does the judgment below show that appellant received credit for all jail time to which he was entitled. These are aspects of the difficulties involved in post-conviction motions claiming improper or insufficient credit for pre-sentence jail time. See Meintzer v. State, 399 So.2d 133 (Fla. 5th DCA 1981). Under Rule 3.850 as presently written we must reverse and remand for the trial court to either (1) enter another order that on its face and by attached portions of the court files and records shows that appellant received proper credit for all jail time served before sentencing or (2) conduct an evidentiary hearing to determine the questions of fact necessary to make a record demonstrating that appellant has received proper jail time credit under the statute.
REVERSED AND REMANDED.
ORFINGER, C.J., and COBB, J., concur.
NOTES
[1]  The motion is properly treated as a motion under Florida Rule of Criminal Procedure 3.850.